Citation Nr: 0516654	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  97-20 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
recurrent non-specific urethrititis with prostatitis and 
history of left epididymal orchitis, from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from May 1975 to March 20, 
1987.  His service from March 21, 1987 to December 1992 was 
under other than honorable conditions.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1994 decision by 
the RO which, in part, granted service connection for 
recurrent non-specific urethritis with prostatitis and left 
epididymal orchitis, effective from December 9, 1992.  By 
rating action in October 1997, the RO assigned a 10 percent 
evaluation, effective from the same date.  The Board remanded 
the appeal to the RO for additional development in February 
1999 and July 2003.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was granted, the veteran's 
genitourinary disorder is manifested by recurrent dysuria, 
urethral discharge, voiding four to five times during the 
day, and two times at night.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
recurrent non-specific urethritis with prostatitis and 
history of left epididymal orchitis, based on an initial 
determination, are not met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 
4.7, 4.31, 4.115b, Part 4, including Diagnostic Codes 7599-
7518 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") held, in 
essence, that VA must provide notice "upon receipt" and 
"when" a substantially complete application for benefits is 
received.  The "notice" to the claimant is to include a 
request for any information and medical or lay evidence that 
is necessary to substantiate the claim.  The "notice" also 
requires that VA will inform the claimant which information 
and evidence, if any, that the claimant is to provide to VA 
and which information and evidence, if any, that VA will 
attempt to obtain on behalf of the claimant.  VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
II also mandated that notice precede an initial unfavorable 
AOJ (agency of original jurisdiction) decision on a service-
connection claim.  The Court also specifically recognized 
that where the notice was not mandated at the time of the 
initial AOJ decision, as is the situation in this case, the 
AOJ did not err in not providing such notice specifically 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 
because an initial AOJ adjudication had already occurred.  
For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to cause injury to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

The veteran's claim was received in February 1993.  The Board 
concludes that information and discussions as contained in 
the September 1994 rating decision, the January 1997 
statement of the case, the June and August 1997, July 2002, 
and October 2004 supplemental statements of the case (SSOC), 
the February 1999 and July 2003 Board remands, and in letters 
sent to the veteran in July 2001, and April and September 
2003, have provided him with sufficient information regarding 
the applicable regulations.  Additionally, these documents 
notified him of his responsibility to submit evidence which 
showed that his genitourinary condition had worsened or had 
increased in severity; of what evidence was necessary to 
substantiate the claim for an increased rating; why the 
current evidence was insufficient to award the benefits 
sought, and suggested that he submit any evidence in his 
possession.  The veteran was also afforded an opportunity to 
testify at a hearing, but declined.  Thus, the veteran has 
been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim, and 
notice of how the claim was still deficient.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of the letters complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to the claim, he does 
not dispute any of the material facts pertaining to the 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, 17 Vet. App. 207 (2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  While the Court did not specify 
how the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  
There is no basis for concluding that harmful error occurs 
simply because a claimant receives VCAA notice after an 
initial adverse adjudication.  See Mayfield v. Nicholson, No. 
02-1077 (U.S. Vet. App. April 14, 2005).  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.  Because no additional evidence has been identified 
by the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by him is harmless.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

In this case, the veteran was examined by VA on five 
occasions during the pendency of this appeal, including March 
1993, April 1997, June 1999, May 2003, and May 2004.  The 
evidentiary record also includes numerous VA outpatient 
progress notes which show treatment for genitourinary 
problems from 1995 to 2001.  In discussing the VA 
examinations, the Board will not repeat any redundant 
information.  

On VA examination in March 1993, the veteran reported 
recurrent penile discharge averaging about once every three 
to six months, and treated with antibiotics.  He also 
reported that his left testicle swelled up once in 1980 (the 
service medical records showed that this happened after he 
was kicked in the groin).  He was treated for gonorrhea in 
1980, and a possible history of condyloma acuminate.  On 
examination, there was slight epididymal enlargement without 
tenderness.  The prostate was 1+/4, smooth, boggy, and tender 
with pain radiating to the bladder.  Otherwise, there were no 
significant abnormalities.  The diagnoses included 
genitourinary condition with recurrent nonspecific 
urethritis, history of gonorrhea and possible condyloma 
acuminate, history of left epididymal orchitis (resolved), 
prostamegaly, recurrent prostatitis and microscopic 
hematuria.  

When examined by VA in April 1997, the examiner noted that 
the claims file was reviewed.  The veteran reported recurrent 
urethritis about three to four times a year, manifested by a 
burning sensation with urination and morning discharge.  The 
examiner noted that he was treated with antibiotics, though 
test results were apparently negative in each case.  He also 
noted that the veteran's urethritis was unrelated to his back 
pain.  The diagnoses included history of recurrent 
nonspecific urethritis, not related to back pain.  

When examined by VA in June 1999, the examiner indicated that 
he had reviewed the claims file.  The veteran denied any 
problems with hesitancy, stream, or dysuria.  He had depuria 
in the morning but none the rest of the day.  He denied 
incontinence and did not use absorbent material or an 
appliance.  He had no history of surgery and did not allege 
impotence.  There were no recurrent urinary tract infections, 
hospitalizations for dilations or drainage.  Genital 
examination was essentially normal with no evidence of 
discharge.  Prostate massage produced secretion of NSV 
without WBC.  The examiner commented that it was possibly 
just a "full sponge" prostate that leaked prostate fluid 
which give secretion of urethritis and/or discharge.  There 
was no evidence of prostatitis or urethritis.  The examiner 
indicated that the veteran did not display any significant 
renal or voiding dysfunction, urinary frequency, or 
obstructive voiding, and did not have a urinary tract 
infection.  

The veteran's complaints and the clinical findings on VA 
genitourinary examination in May 2003 were essentially the 
same as reported on the June 1999 examination discussed 
above.  The diagnoses included chronic nonbacterial 
prostatitis since the 1980's, and nonspecific urethritis 
since the 1980's.  

When examined by VA in May 2004, the veteran reported 
frequency four to five times during the day and two times a 
night.  The veteran denied any incontinence and did not wear 
any pads or absorbent materials.  Genital examination was 
essentially normal with no evidence of pain in the testicles.  
There was a small nontender cyst on the left epididymis and 
the prostate was bi-lobed and slightly tender on pressure.  
Urinalysis was normal and post void bladder residual was 
30ml.  The impression was chronic prostatitis with flare-ups.  

The VA outpatient records showed that the veteran was seen 
for recurrent genitourinary problems on several occasions 
from 1995 to 2001.  On each occasion, the veteran reported no 
significant voiding problems and was treated with 
antibiotics.  

Ratings - In General

As noted above, this appeal arises from an original claim for 
compensation benefits and a September 1994 rating decision 
which, in part, granted service connection for the 
genitourinary disorder, rated 10 percent disabling.  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

Additionally, the Board notes that the rating criteria for 
the genitourinary system were revised, effective February 17, 
1994.  In general, where the law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, VA 
must consider both versions and apply the one most favorable 
to the veteran.  See VAOPGCPREC 7-2003.  

In this case, the RO did not consider the old criteria.  
However, as will be readily apparent from the Board's 
analysis of the claim under the old and the revised rating 
criteria below, the revised rating criteria is more 
advantageous to the veteran.  Therefore, the Board finds that 
the veteran will not be prejudiced by appellate  review of 
the claim at this time, and that no useful purpose would be 
served by remanding the appeal to provide him with the old 
criteria.  VAOPGCPREC 11-97 at 4 (Where there is no 
reasonable basis for disagreement as to which provision is 
more favorable, it is unlikely that the claimant would be 
prejudiced by the Board's action in identifying the more 
favorable provision without first remanding the matter to the 
AOJ."); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
Sabonis, 6 Vet. App. at 430 (1994).  

Analysis

As indicated above, service connection was established for 
recurrent non-specific urethritis with prostatitis and 
history of left epididymal orchitis, rated 10 percent 
disabling under Diagnostic Code (DC) 7599-7518.  

VA regulations provide that unlisted disabilities requiring 
rating by analogy will be coded with the first two numbers of 
the schedule provisions for the most closely related body 
part and "99."  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after a 
hyphen.  38 C.F.R. § 4.27 (2004).  

In this case, the rating code does not provide for a 
disability manifested by recurrent non-specific urethritis 
with prostatitis.  Therefore, the veteran was assigned a 10 
percent evaluation by analogy to DC 7518 for stricture of the 
urethra, which directs that the disability is to be rated as 
voiding dysfunction.  

Prior February 17, 1994, urethral strictures requiring 
dilatations with cystitis warranted a 30 percent evaluation.  
Strictures that required dilatations every 2 or 3 months 
warranted a 10 percent evaluation.  Slight to moderate healed 
strictures that required only occasional (1 to 2 times a 
year) warranted a noncompensable evaluation.  38 C.F.R. 
§ 4.115, Diagnostic Code 7518 (prior to February 17, 1994).  

Prior February 17, 1994, prostatitis, by analogy to prostate 
gland injuries, infections, hypertrophy, post-operative 
residuals, directed that the disability was to be rated for 
chronic cystitis, depending upon functional disturbance of 
bladder.  DC 7527.  Moderate symptoms of pyuria with diurnal 
and nocturnal frequency warranted a 10 percent evaluation; 
moderately severe diurnal and nocturnal frequency with pain 
and tenesmus warranted a 20 percent evaluation; severe 
urination at intervals of 1 hour or less with contracted 
bladder warranted a 40 percent evaluation, and where 
incontinence existed requiring constant wearing of an 
appliance warranted a 60 percent evaluation.  Diagnostic Code 
7512.  

Under the old criteria, the veteran does not meet the 
requirement for an evaluation of even 10 percent under DC 
7518 for urethral strictures, or for an evaluation in excess 
of 10 percent under DC 7512 for prostatitis.  He has never 
required dilatations or any other ameliorative procedure for 
his genitourinary disorder since his discharge from service, 
nor has he demonstrated more than moderate pyuria with 
diurnal and nocturnal frequency.  When examined by VA in 
March 1993, the veteran reported penile discharge on average 
of about once every three to six months, and made no 
complaints of any day or night frequency.  Furthermore, there 
was no evidence of any pyuria on examination.  VA outpatient 
records showed periodic treatment for urethritis and one 
incident of prostatitis from 1995 to 2001.  However, the 
clinical findings on all visits failed to show the severity 
of symptomatology required for an evaluation in excess of 10 
percent.  Since the evidence does not demonstrate urethral 
stricture requiring dilatation every 2 or 3 months, or more 
than moderate pyuria with diurnal and nocturnal frequency at 
any time during the pendency of this appeal, an evaluation in 
excess of 10 percent under the rating criteria for either DC 
7518 or 7527 in effect prior to February 17, 1994, is not 
warranted.  

Under the revised rating code, urethral stricture is rated as 
voiding dysfunction; the particular condition is rated as 
urine leakage, frequency, or obstructed voiding.  38 C.F.R. 
§ 4.115a.  Only the predominant area of dysfunction may be 
considered for rating purposes.  Id. (Prostatitis is rated as 
voiding dysfunction or urinary tract infection, which ever is 
predominant, under Diagnostic Code 7527.)  As to the service-
connected history of epididymal orchitis, the veteran has not 
had any recurrence of symptoms associated with this 
disability since the one incident in service.  

Ratings of the genitourinary system under 38 C.F.R. § 4.115a 
for dysfunction provides as follows:  

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, 
or; awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10

Obstructed voiding:
Rating
Urinary retention requiring intermittent or continuous 
catheterization
30
Marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:
1.	Post void residuals greater than 150 cc 
2.	Uroflowmetry; markedly diminished peak flow rate 
(less than 10 cc/sec) 
3.	Recurrent urinary tract infections secondary to 
obstruction 
4.	Stricture disease requiring periodic dilatation 
every 2 to 3 months 
10
Obstructive symptomatology with or without stricture 
disease requiring dilatation 1 to 2 times per year
0

Urinary tract infection:
Rating
Poor renal function: Rate as renal dysfunction.
Recurrent symptomatic infection requiring 
drainage/frequent hospitalization (greater than two 
times/year), and/or requiring continuous intensive 
management
30
Long-term drug therapy, 1-2 hospitalizations per year 
and/or requiring intermittent intensive management
10

When the diagnostic codes indicate a voiding dysfunction, 
only the predominant area of dysfunction, either urine 
leakage, urinary frequency, or obstructed voiding, shall be 
considered for rating purposes. 38 C.F.R. § 4.115a (2004).  
Review of the record indicates that the veteran's predominant 
dysfunction is urinary frequency.  This is most apparent from 
his subjective complaints reported on VA examinations in June 
1999 and May 2004, without any reference to leakage, 
dribbling, or incontinence.  The medical evidence indicates 
that the veteran does not have urinary retention requiring 
catheterization necessary for a 30 percent evaluation, or 
marked obstructive symptomatology such as hesitancy with 
post-void residuals greater than 150 cubic centimeters, 
markedly diminished peak flow, recurrent urinary tract 
infections and required periodic dilatations necessary for a 
10 percent evaluation.  Therefore, he is not entitled to an 
increased rating for his urethritis under the current version 
of the regulations.  

Likewise, the veteran does not have poor renal dysfunction, 
nor is he shown to have recurrent symptomatic infections 
requiring drainage/frequent hospitalization, and/or requiring 
continuous intensive management.  Thus, an evaluation in 
excess of 10 percent for his prostatitis under the revised 
rating criteria is not warranted.  


ORDER

An evaluation in excess of 10 percent for recurrent non-
specific urethritis with prostatitis and history of left 
epididymal orchitis, from the initial grant of service 
connection, is denied.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


